

115 HR 4532 IH: Shash Jáa National Monument and Indian Creek National Monument Act
U.S. House of Representatives
2017-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4532IN THE HOUSE OF REPRESENTATIVESDecember 4, 2017Mr. Curtis (for himself, Mr. Bishop of Utah, Mr. Stewart, and Mrs. Love) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo create the first Tribally managed national monument, and for other purposes.
	
 1.Short titleThis Act may be cited as the Shash Jáa National Monument and Indian Creek National Monument Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Withdrawal.
				Sec. 4. Proclamation termination.
				Sec. 5. Authorization of appropriations.
				Title I—SHASH JÁA NATIONAL MONUMENT
				Sec. 101. Establishment and purpose.
				Sec. 102. Map and legal description.
				Sec. 103. Administration of Shash Jáa National Monument.
				Sec. 104. General provisions.
				Sec. 105. Shash Jáa Tribal Management Council.
				Sec. 106. Bears Ears Commission.
				Sec. 107. Archaeological resources protection.
				Sec. 108. Enhanced resource protection capabilities in the Shash Jáa National Monument.
				Sec. 109. Scientific research to further purpose of Shash Jáa National Monument.
				Sec. 110. Federal land manager adherence.
				Title II—INDIAN CREEK NATIONAL MONUMENT
				Sec. 201. Establishment and purpose.
				Sec. 202. Map and legal description.
				Sec. 203. Administration of Indian Creek National Monument.
				Sec. 204. General provisions.
				Sec. 205. Indian Creek Management Council.
				Sec. 206. Bears Ears Commission.
				Sec. 207. Archaeological resources protection.
				Sec. 208. Enhanced resource protection capabilities in the Indian Creek National Monument.
				Sec. 209. Scientific research to further purpose of Indian Creek National Monument.
				Sec. 210. Federal land manager adherence.
				Title III—UTAH PUBLIC SCHOOL TRUST LAND CERTAINTY 
				Sec. 301. Definitions.
				Sec. 302. Exchange of land to benefit the Utah Public School Trust.
				Sec. 303. Equal value land exchanges and appraisals.
			
 3.WithdrawalSubject to valid existing rights, all Federal land and interests in land within the exterior boundaries of the Bears Ears National Monument declared under Presidential Proclamation 9558, dated December 28, 2016, is withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 4.Proclamation terminationPresidential Proclamation 9558, dated December 28, 2016, and issued under chapter 3203 of title 54, United States Code, is hereby declared null and void.
 5.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $1,500,000 for each of fiscal years 2018 through 2024.
		ISHASH JÁA NATIONAL MONUMENT
			101.Establishment and purpose
 (a)EstablishmentSubject to the valid existing rights, the Federal land comprising approximately 142,337 acres, identified as Shash Jáa National Unit and generally depicted on the map entitled Bears Ears National Monument Boundary Modification, including Moon House Ruin and Doll House Ruin, is hereby established as the Shash Jáa National Monument.
 (b)PurposeThe purpose of the Shash Jáa National Monument shall be to protect, conserve, and enhance the unique and nationally important historic, sacred, cultural, scientific, scenic, archaeological, natural, and educational resources of the Shash Jáa National Monument.
				102.Map and legal description
 (a)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary of the Interior and the Secretary of Agriculture shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate a map and legal description of the Shash Jáa National Monument established by section 101.
 (b)Force and effectThe map and legal description submitted under this section shall have the same force and effect as if included in this title, except that the Secretary of the Interior and Secretary of Agriculture may make minor modifications of any clerical or typographical errors in the map or legal description provided these changes are first reported to the State of Utah, San Juan County, Utah, and the Shash Jáa Tribal Management Council.
 (c)Public availabilityA copy of the map and legal description shall be on file and available for public inspection in the appropriate field offices of the Bureau of Indian Affairs, the Bureau of Land Management, and the Forest Service.
				103.Administration of Shash Jáa National Monument
 (a)In generalIn accordance with this title, the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and other applicable laws and regulations, the Shash Jáa Tribal Management Council shall manage the Shash Jáa National Monument in a manner that—
 (1)furthers the purpose of the Monument; (2)encourages cooperative and innovative management practices between resource managers, private landowners, and the public; and
 (3)recognizes and maintains historic Tribal uses, including hunting, gathering, wood cutting, and cultural and religious uses.
					(b)Management plan
 (1)Plan requiredAs soon as practicable after the date of the enactment of this Act, consistent with the purpose of the monument, the Shash Jáa Tribal Management Council shall develop a comprehensive plan for the long-term management of the Shash Jáa National Monument. The plan may be updated or amended by the Shash Jáa Tribal Management Council in response to changing circumstances or as determined by the Shash Jáa Tribal Management Council.
 (2)ConsultationIn developing the management plan, the Shash Jáa Tribal Management Council shall consult with appropriate State and local entities, the Bears Ears Commission, affected Indian Tribes, and the public. In particular, the Shash Jáa Tribal Management Council shall solicit information and proposals as needed to integrate Native American traditional and historical knowledge and special expertise into the management plan of the Shash Jáa National Monument. Such information and proposals may include—
 (A)protections for and use of sacred sites; (B)cultural and educational programming;
 (C)identification of plants, animals, and special resources; (D)identification of traditional uses, such as gathering firewood; and
 (E)historical and archaeological resources. (3)Rejection of recommendationsIf the Shash Jáa Tribal Management Council does not incorporate written recommendations submitted by State or local entities, the Bears Ears Commission, or affected Indian Tribes into the management plan, the Shash Jáa Tribal Management Council shall submit a written explanation, not less than 30 days before the effective date of the management plan, to the Committee on Natural Resources of the House of Representatives, the Committee on Energy and Natural Resources of the Senate, and the Committee on Agriculture, Nutrition, and Forestry of the Senate outlining the reasons for rejecting the recommendations.
 (4)Relationship with Bears Ears CommissionIn addition to the consultation under paragraph (2), the Shash Jáa Tribal Management Council shall— (A)carefully and fully consider integrating the traditional and historical knowledge and special expertise of the Bears Ears Commission into the management plan of the Shash Jáa National Monument; and
 (B)not less than 45 days before the effective date of the management plan for the Shash Jáa National Monument, provide the Bears Ears Commission with a written explanation regarding any written recommendations from the Bears Ears Commission that are not integrated into the management plan for the Shash Jáa National Monument.
 (5)Elements includedThe management plan developed under this subsection shall— (A)allow only those uses of the Shash Jáa National Monument that are determined by the Council to be consistent with the purpose of the Monument;
 (B)be consistent with the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.), the American Indian Religious Freedom Act (42 U.S.C. 1996 et seq.), Executive Order 13007, division A of subtitle III of title 54, United States Code (formerly the National Historic Preservation Act), and the Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.) to protect and preserve and minimize disturbance to covered sites and properties, including human remains;
 (C)integrate Native knowledge (as defined in section 219.19 of title 36, Code of Federal Regulations) to improve social, economic, and ecological sustainability in accordance with Forest Service regulations set forth in section 219 of title 36, Code of Federal Regulations, or successor regulations;
 (D)allow for the continued use and access (including by motorized vehicle) of the Shash Jáa National Monument—
 (i)for traditional and cultural ceremonies; (ii)as a source of traditional plants and other materials for subsistence and other uses in accordance with Federal law; and
 (iii)for any other activities deemed appropriate, in consultation with the Shash Jáa Archaeological Resources Protection Unit;
 (E)allow grazing where grazing was established before the date of the enactment of this Act— (i)subject to such reasonable regulations, policies, and practices as the Shash Jáa Tribal Management Council deems necessary;
 (ii)subject to all applicable laws; and (iii)with adjustments only allowed in the numbers of livestock allowed as a result of revisions in the normal grazing and land management planning and policy setting process;
 (F)allow commercial recreation activities within the Shash Jáa National Monument in accordance with this title and all other applicable laws and regulations; and
 (G)allow wildland fire operations in the Shash Jáa National Monument consistent with the purpose of the Shash Jáa National Monument.
 (c)DonationsThe Shash Jáa Tribal Management Council may accept, hold, administer, and use gifts, bequests, donations of funds or real property within the boundaries of the Shash Jáa National Monument, and devices (including labor and services) to further the purposes of the Shash Jáa National Monument and to administer the Monument. Donations accepted under this subsection shall be considered as a gift or bequest to or for the use of the United States.
				104.General provisions
 (a)WithdrawalsSubject to valid existing rights, all Federal land and interests in land that is acquired by the United States within the Shash Jáa National Monument after the date of the enactment of this Act, is withdrawn from—
 (1)all forms of entry, appropriation or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (b)Land acquisition (1)In generalThe Secretary of the Interior or the Secretary of Agriculture, as appropriate, may acquire lands or interest in lands within the exterior boundaries of the Shash Jáa National Monument by donation, purchase with donated or appropriated funds, exchange, or transfer from a Federal agency only with the concurrence of the Shash Jáa Tribal Management Council.
 (2)No eminent domain or condemnationThe Secretary of the Interior and the Secretary of Agriculture may not use eminent domain or condemnation to acquire land or interest in land within the exterior boundary of the Shash Jáa National Monument.
 (3)Incorporation in national monumentAny land or interest in land located inside the exterior boundary of the Shash Jáa National Monument that is acquired by the United States after the date of the enactment of this Act shall be added to and administered as part of the Shash Jáa National Monument.
 (c)Exclusion of non-Federal landThe Shash Jáa National Monument includes only Federal land and interests in Federal land and does not include private property or other non-Federal land and interests in land. The management plan developed and implemented under this title shall not apply to private property or non-Federal land or interests in land.
 (d)Water rightsNothing in this title— (1)affects the use or allocation, in existence on the date of the enactment of this Act, of any water, water right, or interest in water;
 (2)affects any vested absolute or decreed conditional water right in existence on the date of the enactment of this Act, including any water right held by the United States;
 (3)affects any claims or rights to water not yet asserted or finally determined; (4)affects any interstate water compact in existence on the date of the enactment of this Act;
 (5)authorizes or imposes any new reserved Federal water rights; or (6)relinquishes or reduces any water rights reserved or appropriated by the United States in the State of Utah on or before the date of the enactment of this Act.
 (e)Fish and wildlifeNothing in this title affects the jurisdiction of the State of Utah with respect to the management of fish and wildlife in the State.
 (f)Emergency responseNothing in this title alters the authority or responsibility of any party with respect to emergency response activities within the Shash Jáa National Monument, including wildfire response.
 (g)OverflightsNothing in this title shall preclude overflights of military aircraft, the designation of special-use airspace, or the use or establishment of military flight training routes over the Shash Jáa National Monument.
 (h)Tribal rightsNothing in this title affects the rights of any federally recognized Indian Tribe or any treaty right.
				105.Shash Jáa Tribal Management Council
 (a)DutiesThe Shash Jáa Tribal Management Council shall— (1)develop and implement the comprehensive management plan required by section 103; and
 (2)regularly and meaningfully engage with the Bears Ears Commission regarding the management of the Shash Jáa National Monument.
 (b)MembershipThe Shash Jáa Tribal Management Council shall be composed of the following members appointed not later than 180 days after the date of the enactment of this Act by the President:
 (1)One individual from the Department of the Interior or the Department of Agriculture. (2)Six individuals, in consultation with the Congressional delegation from the State of Utah, who shall represent the following:
 (A)Three who are members of the Navajo Nation, one of whom must represent the Aneth Chapter of the Navajo Nation.
 (B)One who is a member of the White Mesa Utes of the Ute Mountain Ute Tribe. (C)Two who are members of the San Juan County, Utah, Board of Commissioners.
 (c)QualificationsOf the representatives appointed by the President under subsection (b)(2)— (1)none shall be employees of the Federal Government;
 (2)all shall be residents of the State of Utah. (d)TermsThe President shall appoint the members of the Shash Jáa Tribal Management Council under subsection (b)(2) for a term of five years, except that the President shall designate staggered terms for the members initially appointed to the Shash Jáa Tribal Management Council. The President may not reappoint a member to more than three consecutive terms.
 (e)VacanciesThe President shall fill Presidentially appointed vacancies on the Shash Jáa Tribal Management Council as soon as practicable after the vacancy has occurred.
 (f)CompensationNon-Federal members of the Shash Jáa Tribal Management Council shall serve without pay, except for reasonable travel expenses, including per diem in lieu of subsistence, at the rate authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of duties for the Council.
 (g)ChairThe members of the Shash Jáa Tribal Management Council shall select the chair of the Shash Jáa Tribal Management Council from one of the Presidentially appointed representatives under subsection (b)(2) for a term beginning on the date of selection, and ending in five years or until the member’s term of office expires, whichever occurs first.
				(h)Annual Shash Jáa Tribal management council report
 (1)Public report publicationNot later than September 30 of each year, the Shash Jáa Tribal Management Council shall post a public report on the Forest Service, Bureau of Land Management, and any Shash Jáa National Monument-affiliated websites maintained by the Shash Jáa Tribal Management Council. If the Shash Jáa Tribal Management Council cannot meet the September 30 deadline in any year, on September 30 the Chair of the Shash Jáa Tribal Management Council shall publicly post on the websites the reasons for such delay and the date on which the submission of the report is anticipated.
 (2)ContentsThe report required by paragraph (1) shall include— (A)a description of the actions of the Shash Jáa Tribal Management Council to develop or implement the management plan for the Shash Jáa National Monument;
 (B)the recommendations made by the State, local entities, the Bears Ears Commission, the Shash Jáa Archaeological Resources Protection Unit, affected Indian Tribes, and the public to the Shash Jáa Tribal Management Council during the preceding year and actions taken by the Shash Jáa Tribal Management Council as a result of the recommendations; and
 (C)an accounting of the expenses of the Shash Jáa Tribal Management Council. (i)Staff assistanceThe Shash Jáa Tribal Management Council may request administrative staff assistance from Federal employees under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture.
				(j)Meetings
 (1)FrequencyThe Shash Jáa Tribal Management Council shall meet at the call of the Chair or a majority of the members. Meetings shall be held no less than once each calendar year. A majority must be present to constitute a quorum to conducting an official meeting of the Shash Jáa Tribal Management Council.
 (2)Announcement; open meetingsAll meetings of the Shash Jáa Tribal Management Council shall be announced not less than one week in advance in publications of general circulation and shall be open to the public.
					106.Bears Ears Commission
 (a)EstablishmentThere is established a Bears Ears Commission with the same membership, responsibilities, and duties as that established under Presidential Proclamation 9558, dated December 28, 2016.
 (b)DutiesIn addition to the duties described in subsection (a), the Bears Ears Commission shall provide guidance and recommendations to the Shash Jáa Tribal Management Council and the Shash Jáa Archaeological Resources Protection Unit regarding the development and implementation of the management plan required under section 103(b).
				107.Archaeological resources protection
				(a)Shash Jáa Archaeological Resources Protection Unit
 (1)EstablishmentThe Shash Jáa Tribal Management Council shall establish and maintain a Shash Jáa Archaeological Resources Protection Unit to provide technical and other specific assistance to help protect, conserve, and enhance the unique and nationally important historic, sacred, cultural, scientific, scenic, archaeological, natural, and educational resources in the Shash Jáa National Monument.
 (2)MembershipNot later than 210 days after the date of the enactment of this Act, the Shash Jáa Tribal Management Council shall appoint 9 individuals to the Shash Jáa Archaeological Resources Protection Unit as follows:
 (A)Five individuals with expertise in preserving Tribal relics, artifacts, or other sacred Tribal sites and objects.
 (B)One individual with expertise in the preservation of archaeological resources in federally protected areas.
 (C)One individual with expertise in protecting scenic and natural resources. (D)One individual representing a scientific or educational institution in the State of Utah.
 (E)One individual with historic preservation expertise in the State of Utah. (3)DutiesThe Shash Jáa Archaeological Resources Protection Unit shall—
 (A)advise the Shash Jáa Tribal Management Council on ways to protect, conserve, and enhance the unique and nationally important historic, sacred, cultural, scientific, scenic, archaeological, natural, and educational resources in the Shash Jáa National Monument;
 (B)recommend educational materials and signage informing visitors of the unique and nationally important historic, sacred, cultural, scientific, scenic, archaeological, natural, and educational resources in the Shash Jáa National Monument;
 (C)recommend educational materials or signage to prevent the destruction, degradation, vandalism, or looting of sites within the Shash Jáa National Monument; and
 (D)not later than 60 days after its establishment under paragraph (2), submit to the Shash Jáa Tribal Management Council information regarding—
 (i)sites located within the Shash Jáa National Monument at high risk of destruction, degradation, vandalism, or looting;
 (ii)specific actions to eliminate, prevent, or minimize destruction, degradation, vandalism, and looting within Shash Jáa National Monument; and
 (iii)suggestions for additional administrative or other actions to help eliminate, prevent, or minimize destruction, degradation, vandalism, or looting within Shash Jáa National Monument.
							(4)Terms
 (A)In generalMembers of the Shash Jáa Archaeological Resources Protection Unit shall serve a term of 5 years beginning on the date of appointment, except that the Shash Jáa Tribal Management Council shall designate staggered terms for the members initially appointed to Shash Jáa Archaeological Resources Protection Unit.
 (B)VacanciesThe Shash Jáa Tribal Management Council shall make appointments to fill vacancies on the Shash Jáa Archaeological Resources Protection Unit as soon as practicable after the vacancy has occurred.
 (C)CompensationMembers of the Shash Jáa Archaeological Resources Protection Unit shall serve without pay, except for reasonable travel expenses, including per diem in lieu of subsistence, at the rate authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of duties for the Unit.
 (D)Staff assistanceThe Shash Jáa Archaeological Resources Protection Unit may request administrative staff assistance from Federal employees under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture or State employees under the jurisdiction of the State of Utah.
 (E)MeetingsThe Shash Jáa Archaeological Resources Protection Unit shall meet at the call of the Shash Jáa Tribal Management Council or a majority of its members. Meetings shall be held not less than once per calendar year. A majority must be present to constitute a quorum for the purpose of conducting an official meeting of the Shash Jáa Archaeological Resources Protection Unit.
						108.Enhanced resource protection capabilities in the Shash Jáa National Monument
				(a)Enhanced enforcement capability
 (1)EnforcementThe Secretary of the Interior and the Secretary of Agriculture shall assign not less than 10 law enforcement personnel to protect the unique and nationally important historic, sacred, cultural, scientific, scenic, archaeological, natural, and educational resources of Shash Jáa National Monument and its surrounding area, consistent with the management plan developed under section 103(b).
 (2)Plan complianceThe Secretary of the Interior and the Secretary of Agriculture shall each ensure the law enforcement personnel perform the duties under paragraph (1) consistent with the management plan developed under section 103(b).
 (b)Memoranda of understandingThe Secretary of the Interior and the Secretary of Agriculture shall each enter into memoranda of understanding or cooperative agreements with local, State, or Tribal law enforcement entities to perform the duties described in subsection (a)(1).
 109.Scientific research to further purpose of Shash Jáa National MonumentThe Secretary of the Interior and the Secretary of Agriculture may enter into memoranda of understanding or cooperative agreements with educational institutions or other entities with expertise in archaeological, historical, or natural science fields to conduct scientific research in the Shash Jáa National Monument to aid in the development or implementation of the management plan required in section 103(b).
 110.Federal land manager adherenceFederal land managers employed by the Bureau of Land Management or the Forest Service and working in the Shash Jáa National Monument shall adhere to the management plan created by the Shash Jáa Tribal Management Council under section 103(b).
			IIINDIAN CREEK NATIONAL MONUMENT
			201.Establishment and purpose
 (a)EstablishmentSubject to valid existing rights, the Federal land comprising approximately 86,447 acres, identified as Indian Creek Unit and generally depicted on the map entitled Bears Ears National Monument Boundary Modification is hereby established as the Indian Creek National Monument.
 (b)PurposeThe purpose of the Indian Creek National Monument shall be to protect, conserve, and enhance the unique and nationally important recreational, historic, sacred, cultural, scientific, scenic, archaeological, natural, and educational resources of the Indian Creek National Monument.
				202.Map and legal description
 (a)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary of the Interior and the Secretary of Agriculture shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate a map and legal description of the Indian Creek National Monument established by section 201.
 (b)Force and effectThe map and legal description submitted under this section shall have the same force and effect as if included in this title, except that the Secretary of the Interior and Secretary of Agriculture may make minor modifications of any clerical or typographical errors in the map or legal description provided these changes are first reported to the State of Utah, San Juan County, Utah, and the Indian Creek Management Council.
 (c)Public availabilityA copy of the map and legal description shall be on file and available for public inspection in the appropriate field offices of the Bureau of Indian Affairs, the Bureau of Land Management, and the Forest Service.
				203.Administration of Indian Creek National Monument
 (a)In generalIn accordance with this title, the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and other applicable laws and regulations, the Indian Creek Management Council shall manage the Indian Creek National Monument in a manner that—
 (1)furthers the purpose of the Monument; (2)encourages cooperative and innovative management practices between resource managers, private landowners, and the public; and
 (3)recognizes and maintains historic uses, including recreation, hunting, gathering, wood cutting, and cultural and religious uses.
					(b)Management plan
 (1)Plan requiredAs soon as practicable after the date of the enactment of this Act, consistent with the purpose of the monument, the Indian Creek Management Council shall develop a comprehensive plan for the long-term management of the Indian Creek National Monument. The plan may be updated or amended by the Indian Creek Management Council in response to changing circumstances or as determined by the Indian Creek Management Council.
 (2)ConsultationIn developing the management plan, the Indian Creek Management Council shall consult with appropriate State and local entities, the Bears Ears Commission, affected Indian Tribes, and the public. In particular, the Indian Creek Management Council shall solicit information and proposals as needed to integrate Native American traditional and historical knowledge and special expertise into the management plan of the Indian Creek National Monument. Such information and proposals may include—
 (A)protections for and use of sacred sites; (B)cultural and educational programming;
 (C)identification of plants, animals, and special resources; (D)identification of traditional uses, such as gathering firewood; and
 (E)historical and archaeological resources. (3)Rejection of recommendationsIf the Indian Creek Management Council does not incorporate written recommendations submitted by State or local entities, the Bears Ears Commission, or affected Indian Tribes into the management plan, the Indian Creek Management Council shall submit a written explanation, not less than 30 days before the effective date of the management plan, to the Committee on Natural Resources of the House of Representatives, the Committee on Energy and Natural Resources of the Senate, and the Committee on Agriculture, Nutrition, and Forestry of the Senate outlining the reasons for rejecting the recommendations.
 (4)Relationship with Bears Ears CommissionIn addition to the consultation under paragraph (2), the Indian Creek Management Council shall— (A)carefully and fully consider integrating the traditional and historical knowledge and special expertise of the Bears Ears Commission into the management plan of the Indian Creek National Monument; and
 (B)not less than 45 days before the effective date of the management plan for the Indian Creek National Monument, provide the Bears Ears Commission with a written explanation regarding any written recommendations from the Bears Ears Commission that are not integrated into the management plan for the Indian Creek National Monument.
 (5)Elements includedThe management plan developed under this subsection shall— (A)allow only those uses of the Indian Creek National Monument that are determined by the Council to be consistent with the purpose of the Monument;
 (B)be consistent with the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.), the American Indian Religious Freedom Act (42 U.S.C. 1996 et seq.), Executive Order 13007, division A of subtitle III of title 54, United States Code (formerly the National Historic Preservation Act), and the Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.) to protect and preserve and minimize disturbance to covered sites and properties, including human remains;
 (C)integrate Native knowledge (as defined in section 219.19 of title 36, Code of Federal Regulations) to improve social, economic, and ecological sustainability in accordance with Forest Service regulations set forth in section 219 of title 36, Code of Federal Regulations, or successor regulations;
 (D)allow for the continued use and access (including by motorized vehicle) of the Indian Creek National Monument—
 (i)for traditional and cultural ceremonies; (ii)as a source of traditional plants and other materials for subsistence and other uses in accordance with Federal law;
 (iii)for recreational access; and (iv)for any other activities deemed appropriate, in consultation with the Indian Creek Archaeological Resources Protection Unit;
 (E)allow grazing where grazing was established before the date of the enactment of this Act— (i)subject to such reasonable regulations, policies, and practices as the Indian Creek Management Council deems necessary;
 (ii)subject to all applicable laws; and (iii)with adjustments only allowed in the numbers of livestock allowed as a result of revisions in the normal grazing and land management planning and policy setting process;
 (F)allow commercial recreation activities within the Indian Creek National Monument in accordance with this title and all other applicable laws and regulations; and
 (G)allow wildland fire operations in the Indian Creek National Monument consistent with the purpose of the Indian Creek National Monument.
 (c)DonationsThe Indian Creek Management Council may accept, hold, administer, and use gifts, bequests, donations of funds or real property within the boundaries of the Indian Creek National Monument, and devices (including labor and services) to further the purposes of the Indian Creek National Monument and to administer the Monument. Donations accepted under this subsection shall be considered as a gift or bequest to or for the use of the United States.
				204.General provisions
 (a)WithdrawalsSubject to valid existing rights, all Federal land and interests in land within the Indian Creek National Monument that is acquired by the United States within the Indian Creek National Monument after the date of the enactment of this Act, is withdrawn from—
 (1)all forms of entry, appropriation or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (b)Land acquisition (1)In generalThe Secretary of the Interior or the Secretary of Agriculture, as appropriate, may acquire lands or interest in lands within the exterior boundaries of the Indian Creek National Monument by donation, purchase with donated or appropriated funds, exchange, or transfer from a Federal agency only with the concurrence of the Indian Creek Management Council.
 (2)No eminent domain or condemnationThe Secretary of the Interior and the Secretary of Agriculture may not use eminent domain or condemnation to acquire land or interest in land within the exterior boundary of the Indian Creek National Monument.
 (3)Incorporation in national monumentAny land or interest in land located inside the exterior boundary of the Indian Creek National Monument that is acquired by the United States after the date of the enactment of this Act shall be added to and administered as part of the Indian Creek National Monument.
 (c)Exclusion of non-Federal landThe Indian Creek National Monument includes only Federal land and interests in Federal land and does not include private property or other non-Federal land and interests in land. The management plan developed and implemented under this title shall not apply to private property or non-Federal land or interests in land.
 (d)Water rightsNothing in this title— (1)affects the use or allocation, in existence on the date of the enactment of this Act, of any water, water right, or interest in water;
 (2)affects any vested absolute or decreed conditional water right in existence on the date of the enactment of this Act, including any water right held by the United States;
 (3)affects any claims or rights to water not yet asserted or finally determined; (4)affects any interstate water compact in existence on the date of the enactment of this Act;
 (5)authorizes or imposes any new reserved Federal water rights; or (6)relinquishes or reduces any water rights reserved or appropriated by the United States in the State of Utah on or before the date of the enactment of this Act.
 (e)Fish and wildlifeNothing in this title affects the jurisdiction of the State of Utah with respect to the management of fish and wildlife in the State.
 (f)Emergency responseNothing in this title alters the authority or responsibility of any party with respect to emergency response activities within the Indian Creek National Monument, including wildfire response.
 (g)OverflightsNothing in this title shall preclude overflights of military aircraft, the designation of special-use airspace, or the use or establishment of military flight training routes over the Indian Creek National Monument.
 (h)Tribal rightsNothing in this title affects the rights of any federally recognized Indian Tribe or any treaty right.
				205.Indian Creek Management Council
 (a)DutiesThe Indian Creek Management Council shall— (1)develop and implement the comprehensive management plan required by section 203; and
 (2)regularly and meaningfully engage with the Bears Ears Commission regarding the management of the Indian Creek National Monument.
 (b)MembershipThe Indian Creek Management Council shall be composed of the following members appointed not later than 180 days after the date of the enactment of this Act by the President:
 (1)One individual from the Department of the Interior or the Department of Agriculture. (2)Four individuals, in consultation with the Congressional delegation from the State of Utah, who shall represent the following:
 (A)Two who are members of the San Juan County, Utah, Board of Commissioners. (B)One who is a representative of the executive branch of the State of Utah with relevant expertise in the purposes of the Indian Creek National Monument.
 (C)One who is a member of a federally recognized Indian Tribe in the State of Utah. (c)QualificationsOf the representatives appointed by the President under subsection (b)(2)—
 (1)none shall be employees of the Federal Government; (2)all shall be residents of the State of Utah.
 (d)TermsThe President shall appoint the members of the Indian Creek Management Council under subsection (b)(2) for a term of five years, except that the President shall designate staggered terms for the members initially appointed to the Indian Creek Management Council. The President may not reappoint a member to more than three consecutive terms.
 (e)VacanciesThe President shall fill Presidentially appointed vacancies on the Indian Creek Management Council as soon as practicable after the vacancy has occurred.
 (f)CompensationNon-Federal members of the Indian Creek Management Council shall serve without pay, except for reasonable travel expenses, including per diem in lieu of subsistence, at the rate authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of duties for the Council.
 (g)ChairThe members of the Indian Creek Management Council shall select the chair of the Indian Creek Management Council from one of the Presidentially appointed representatives under subsection (b)(2) for a term beginning on the date of selection, and ending in five years or until the member’s term of office expires, whichever occurs first.
				(h)Annual Indian Creek Management council report
 (1)Public report publicationNot later than September 30 of each year, the Indian Creek Management Council shall post a public report on the Forest Service, Bureau of Land Management, and any Indian Creek National Monument-affiliated websites maintained by the Indian Creek Management Council. If the Indian Creek Management Council cannot meet the September 30 deadline in any year, on September 30 the Chair of the Indian Creek Management Council shall publicly post on the websites the reasons for such delay and the date on which the submission of the report is anticipated.
 (2)ContentsThe report required by paragraph (1) shall include— (A)a description of the actions of the Indian Creek Management Council to develop or implement the management plan for the Indian Creek National Monument;
 (B)the recommendations made by the State, local entities, the Bears Ears Commission, the Indian Creek Archaeological Resources Protection Unit, affected Indian Tribes, and the public to the Indian Creek Management Council during the preceding year and actions taken by the Indian Creek Management Council as a result of the recommendations; and
 (C)an accounting of the expenses of the Indian Creek Management Council. (i)Staff assistanceThe Indian Creek Management Council may request administrative staff assistance from Federal employees under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture.
				(j)Meetings
 (1)FrequencyThe Indian Creek Management Council shall meet at the call of the Chair or a majority of the members. Meetings shall be held no less than once each calendar year. A majority must be present to constitute a quorum to conducting an official meeting of the Indian Creek Management Council.
 (2)Announcement; open meetingsAll meetings of the Indian Creek Management Council shall be announced not less than one week in advance in publications of general circulation and shall be open to the public.
					206.Bears Ears Commission
 In addition to its duties under title I, the Bears Ears Commission established under section 106 shall advise the Indian Creek Management Council as provided in this title.
			207.Archaeological resources protection
				(a)Indian Creek Archaeological Resources Protection Unit
 (1)EstablishmentThe Indian Creek Management Council shall establish and maintain a Indian Creek Archaeological Resources Protection Unit (which may be the same Unit as authorized under section 107) to provide technical and other specific assistance to help protect, conserve, and enhance the unique and nationally important historic, sacred, cultural, scientific, scenic, archaeological, natural, and educational resources in the Indian Creek National Monument.
 (2)MembershipNot later than 210 days after the date of the enactment of this Act, the Indian Creek Management Council shall appoint 9 individuals to the Indian Creek Archaeological Resources Protection Unit as follows:
 (A)Five individuals with expertise in preserving Tribal relics, artifacts, or other sacred Tribal sites and objects.
 (B)One individual with expertise in the preservation of archaeological resources in federally protected areas.
 (C)One individual with expertise in protecting scenic and natural resources. (D)One individual representing a scientific or educational institution in the State of Utah.
 (E)One individual with historic preservation expertise in the State of Utah. (3)DutiesThe Indian Creek Archaeological Resources Protection Unit shall—
 (A)advise the Indian Creek Management Council on ways to protect, conserve, and enhance the unique and nationally important recreational, historic, sacred, cultural, scientific, scenic, archaeological, natural, and educational resources in the Indian Creek National Monument;
 (B)recommend educational materials and signage informing visitors of the unique and nationally important recreational, historic, sacred, cultural, scientific, scenic, archaeological, natural, and educational resources in the Indian Creek National Monument;
 (C)recommend educational materials or signage to prevent the destruction, degradation, vandalism, or looting of sites within the Indian Creek National Monument; and
 (D)not later than 60 days after its establishment under paragraph (2), submit to the Indian Creek Management Council information regarding—
 (i)sites located within the Indian Creek National Monument at high risk of destruction, degradation, vandalism, or looting;
 (ii)specific actions to eliminate, prevent, or minimize destruction, degradation, vandalism, and looting within Indian Creek National Monument; and
 (iii)suggestions for additional administrative or other actions to help eliminate, prevent, or minimize destruction, degradation, vandalism, or looting within Indian Creek National Monument.
							(4)Terms
 (A)In generalMembers of the Indian Creek Archaeological Resources Protection Unit shall serve a term of 5 years beginning on the date of appointment, except that the Indian Creek Management Council shall designate staggered terms for the members initially appointed to Indian Creek Archaeological Resources Protection Unit.
 (B)VacanciesThe Indian Creek Management Council shall make appointments to fill vacancies on the Indian Creek Archaeological Resources Protection Unit as soon as practicable after the vacancy has occurred.
 (C)CompensationMembers of the Indian Creek Archaeological Resources Protection Unit shall serve without pay, except for reasonable travel expenses, including per diem in lieu of subsistence, at the rate authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of duties for the Unit.
 (D)Staff assistanceThe Indian Creek Archaeological Resources Protection Unit may request administrative staff assistance from Federal employees under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture or State employees under the jurisdiction of the State of Utah.
 (E)MeetingsThe Indian Creek Archaeological Resources Protection Unit shall meet at the call of the Indian Creek Management Council or a majority of its members. Meetings shall be held not less than once per calendar year. A majority must be present to constitute a quorum for the purpose of conducting an official meeting of the Indian Creek Archaeological Resources Protection Unit.
						208.Enhanced resource protection capabilities in the Indian Creek National Monument
				(a)Enhanced enforcement capability
 (1)EnforcementThe Secretary of the Interior and the Secretary of Agriculture shall assign not less than 10 law enforcement personnel to protect the unique and nationally important recreational, historic, sacred, cultural, scientific, scenic, archaeological, natural, and educational resources of Indian Creek National Monument and its surrounding area, consistent with the management plan developed under section 203(b).
 (2)Plan complianceThe Secretary of the Interior and the Secretary of Agriculture shall each ensure the law enforcement personnel perform the duties under paragraph (1) consistent with the management plan developed under section 203(b).
 (b)Memoranda of understandingThe Secretary of the Interior and the Secretary of Agriculture shall each enter into memoranda of understanding or cooperative agreements with local or State law enforcement entities to perform the duties described in subsection (a)(1).
 209.Scientific research to further purpose of Indian Creek National MonumentThe Secretary of the Interior and the Secretary of Agriculture may enter into memoranda of understanding or cooperative agreements with educational institutions or other entities with expertise in archaeological, historical, or natural science fields to conduct scientific research in the Indian Creek National Monument to aid in the development or implementation of the management plan required in section 203(b).
 210.Federal land manager adherenceFederal land managers employed by the Bureau of Land Management or the Forest Service and working in the Indian Creek National Monument shall adhere to the management plan created by the Indian Creek Management Council under section 203(b).
			IIIUTAH PUBLIC SCHOOL TRUST LAND CERTAINTY 
 301.DefinitionsIn this title: (1)Federal landThe term Federal land means the lands identified on the Map as Federal Land Proposed to Transfer to SITLA administered by the Bureau of Land Management.
 (2)MapThe term Map means the map prepared by the Bureau of Land Management entitled State and Federal Land Exchange Map dated _____. (3)Non-Federal landThe term non-Federal land means the lands identified on the Map as State Trust Land Proposed for Transfer to United States in San Juan County, Utah, as generally depicted on the Map.
 (4)Permitted existing usesThe term permitted existing uses means any use authorized under the applicable Bureau of Land Management Resource Management Plan. (5)SecretaryThe term Secretary means the Secretary of the Interior.
 (6)StateThe term State means the State of Utah, acting as trustee under the Utah State School and Institutional Trust Lands Management Act (Utah Code Ann. 53C–1–101 et seq.) through the Utah School and Institutional Trust Lands Administration.
				302.Exchange of land to benefit the Utah Public School Trust
 (a)In generalIf the State offers to convey to the Secretary all right, title, and interest of the State in and to all or part of the non-Federal land, the Secretary shall—
 (1)accept the offer; and (2)on receipt of all right, title, and interest in and to the non-Federal land, convey to the State (or a designee) all right, title, and interest of the United States in and to all or part of the Federal land on an equal value basis.
					(b)Applicable law
 (1)In generalThe land exchange shall be subject to section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716) and other applicable law.
 (2)Land use planningThe Secretary shall not be required to undertake any additional land use planning under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) before the conveyance of the Federal land under this title.
 (c)Joint selection requiredThe Secretary and State shall jointly select which parcels of Federal land to exchange under subsection (a).
 (d)Valid existing rightsThe exchange authorized under subsection (a) shall be subject to valid existing rights and permitted existing uses.
 (e)Title approvalTitle to the Federal land and non-Federal land to be exchanged under this title shall be in a format acceptable to the Secretary and the State.
 (f)Consultation with TribesThe Secretary shall consult with any federally recognized Indian Tribe in the vicinity of the Federal land and the non-Federal land to be exchanged under this title before the completion of the land exchange.
 (g)Map and legal descriptionsAs soon as practicable after the date of the enactment of this Act, the Secretary shall finalize a map and legal descriptions of all land to be conveyed under this Act. The Secretary may correct any minor errors in the map or in the legal descriptions. The map and legal descriptions shall be on file and available for public inspection in appropriate field offices of the Bureau of Land Management.
 (h)Costs of conveyanceExcept as provided in section 303(a)(5), as a condition of conveyance, any costs related to the exchanges shall be allocated in accordance with section 206(f)(2)(B) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(f)(2)(B)).
 (i)AdministrationSubject to valid existing rights and permitted existing uses, at the completion of each exchange of Federal land and non-Federal land under this title the non-Federal land shall be—
 (1)added to the Shash Jáa National Monument or the Indian Creek National Monument, as appropriate, if located within the exterior boundary of the Shash Jáa National Monument or the Indian Creek National Monument; and
 (2)administered in accordance with— (A)this Act;
 (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (C)other applicable laws and regulations.
 (j)DeadlineThe land exchange under this title shall be completed as expeditiously as possible. 303.Equal value land exchanges and appraisals (a)Appraisals (1)In generalThe values of the lands to be exchanged under this title shall be determined by appraisals conducted by one or more independent and qualified appraisers.
 (2)State appraiserThe Secretary and the State may agree to use an independent and qualified appraiser retained by the State, with the consent of the Secretary.
 (3)Applicable lawThe appraisals shall be conducted in accordance with nationally recognized appraisal standards, including, as appropriate, the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice.
 (4)ApprovalAn appraisal conducted under this title shall be submitted to the Secretary and the State for approval.
 (5)Cost of appraisalThe cost of an appraisal conducted under this title shall be paid in equal shares by the Secretary and the State. If the State retains an appraiser under paragraph (2), the Secretary shall reimburse the State 50 percent of the costs incurred by the State.
					(6)Minerals
 (A)Mineral reportsThe appraisals required under paragraph (1) may take into account mineral and technical reports provided by the Secretary and the State in the evaluation of minerals in the Federal land and non-Federal land.
 (B)Mining claimsFederal land that is encumbered by a mining or millsite claim located under sections 2318 through 2352 of the Revised Statues (commonly known as the Mining Law of 1872; 30 U.S.C. 21 et seq.) shall be appraised in accordance with standard appraisal practices, including, as appropriate, the Uniform Appraisal Standards for Federal Land Acquisition.
 (7)DurationAn appraisal conducted under paragraph (1) shall remain valid for 3 years after the date on which the appraisal is approved by the Secretary and the State.
					(b)Equalization
 (1)Surplus of Federal landIf the final appraised value of the Federal land exceeds the final appraised value of the non-Federal land to be exchanged under this title, the value of the Federal land and non-Federal land shall be equalized—
 (A)by conveying additional non-Federal land in the State to the Secretary, subject to the approval of the Secretary; or
 (B)by using a combination of the methods described in paragraphs (2) and (3). (2)Surplus of non-Federal landIf the final appraised value of the non-Federal land exceeds the final appraised value of the Federal land to be exchanged under this title, the value of the Federal land and non-Federal land shall be equalized by the State adjusting the acreage of the non-Federal land to be conveyed
 (3)Amount of paymentNotwithstanding section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)), the Secretary may accept a payment under paragraph (1) in excess of 25 percent of the value of the Federal land conveyed.
					